PER CURIAM.
In these consolidated cases, Kevin M. Ballance appeals the district court’s orders granting summary judgment in favor of the Appellees and denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaints. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ballance v. Rowlette, No. CA-99-572-7 (W.D.Va. Sep. 27, 2000), and Ballance v. Young, No. CA-99-746-7 (W.D.Va. Oct. 12, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.